Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 20, 2016

                                    No. 04-16-00077-CV

                        IN THE INTEREST OF C.M.A., A CHILD,

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-02641
                         Honorable Peter A. Sakai, Judge Presiding


                                       ORDER
       After this court granted appellant an initial twenty-day extension of time to file
appellant’s brief, the brief was due April 18, 2016. Appellant has now filed a second motion,
asking for an additional nine days to file the brief. After review, we GRANT appellant’s motion
and ORDER appellant to file her brief on or before April 27, 2016.


                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of April, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court